DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
	Applicant’s preliminary amendment filed November 14, 2019 is acknowledged. Claims 1-42 are canceled. Claims 43-60 are pending in the instant application. 

Priority
	This application is a 371 of PCT/US17/56178 filed on October 11, 2017, which claims priority to US provisional application 62/406,689 filed on October 11, 2016 and US provisional application 62/414,262 filed on October 28, 2016. 

Information Disclosure Statement
	The information disclosure statement filed on November 25, 2019 complies with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. All references were considered. 

	
Drawings
The drawings are objected to because the figures are not properly labeled. 
37 CFR 1.84 (u)(1) states “The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.” 
In the instant case, the view numbers for Figures 1-9 are preceded by the word "Figure" instead of the abbreviation "FIG.". Additionally, the partial views for figure 3, 6 and 8 should be identified as “Fig. 3A, Fig. 3B, Fig. 6A, Fig. 6B etc. rather than “Figure 6 (cont.)”. Note that the Brief Description of the Drawings section should be updated to reflect the updated figure numbers. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 


Specification
The use of terms that are a trade name or a mark used in commerce has been noted in this application, for example “pLenti4/V5-DEST™” and “pLenti6/V5-DEST™” on p. 47, lines 27-28. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. 

The disclosure is objected to because of the following informalities: missing descriptions of drawings in the Brief Description of Drawings section. MPEP §608.01(f) states that figures should be correctly described and all section lines should be referred to and used. For example, if the drawings show Fig. 1A, 1B, and 1C, the applicant is required to provide a brief description of Fig. 1A, Fig. 1B, and Fig. 1C. Applicant identifies Figure 3 as having Figure 3A and Figure 3B, however the brief description only lists Figure 3. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 43 recites “a biologically active fragment thereof”. It is unclear whether the word “thereof” is referring back to SEQ ID NO:7 or SEQ ID NO:8, or “an amino acid sequence that is at least 99% identical” , making it unclear what the phrase “biologically active fragment” is modifying. It is further unclear what “a biologically active fragment” encompasses. SEQ ID NO:7 is a 303-amino acid sequence. SEQ ID NO:8 is also a 303-amino acid sequence. The specification defines “biologically active fragment” as a polypeptide of at least 5 amino acids (specification, p. 30, lines 10-16). The limitations of 99% homology and biologically active fragment appear to be mutually exclusive limitations. Furthermore, it is unclear whether the 99% identical sequence homology required refers to the sequences contained in SEQ ID NO:7 and SEQ ID NO:8, or if 99% identical sequence homology to a biologically active fragment of at least 5 amino acids is sufficient. Therefore, this claim is indefinite.  
   Claim 49 recites “wherein the polypeptide binds the polynucleotide sequence set forth in SEQ ID NO:17”. Claim 43, from which claim 49 depends, recites “a target site in the human T cell receptor alpha (TCRα) gene”. It is unclear whether the polypeptide is required to bind both the sequence set forth in SEQ ID NO:17 and an additional target site on the TCRα gene, or if the target site is the sequence set forth in SEQ ID NO:17. Therefore, this claim is indefinite. 
Claim 51 recites “wherein the TALE DNA binding domain … binds the polynucleotide sequence set forth in SEQ ID NO:19”. Claim 51 depends from claim 50, which recites “the polypeptide of claim 43, further comprising a TALE DNA binding domain”. Claim 43 recites “a target site in the human T cell receptor alpha (TCRα) gene”. It is unclear whether the polypeptide is required to bind both the sequence set forth in SEQ ID NO:19 and an additional target site on the TCRα gene, or if the target site is the sequence set forth in SEQ ID NO:19. Therefore, this claim is indefinite. 
Claim 52 recites “wherein the TALE DNA binding domain … binds the polynucleotide sequence set forth in SEQ ID NO:18”. Claim 52 depends from claim 50, which recites “the polypeptide of claim 43, further comprising a TALE DNA binding domain”. Claim 43 recites “a target site in the human T cell receptor alpha (TCRα) gene”. It is unclear whether the polypeptide is required to bind both the sequence set forth in SEQ ID NO:18 and an additional target site on the TCRα gene, or if the target site is the sequence set forth in SEQ ID NO:18. Therefore, this claim is indefinite.
Claim 53 recites “wherein the polypeptide binds and cleaves the polynucleotide sequence set forth in SEQ ID NO:20”. Claim 53 depends from claim 50, which recites “the polypeptide of claim 43, further comprising a TALE DNA binding domain”. Claim 43 recites “a target site in the human T cell receptor alpha (TCRα) gene”. It is unclear whether the polypeptide is required to bind both the sequence set forth in SEQ ID NO:20 and an additional target site on the TCRα gene, or if the target site is the sequence set forth in SEQ ID NO:20. Therefore, this claim is indefinite.
	Those claims identified in the statement of rejection but not explicitly referenced in the rejection are also rejected for depending from a rejected claim but failing to remedy the indefiniteness therein. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Stoddard et al. (WO 2011/156430 A2, published on December 15, 2011) is referred to for evidence of the unpredictable nature of the art. 
For claims drawn to a genus, MMPEP 2163.II.A3.(a).(ii) states “written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species” where “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, where there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.”
	Claims 43-60 refer to a polypeptide comprising the I-OnuI homing endonuclease (HE) variant that cleaves a target site in the human T cell receptor alpha (TCRα) gene, wherein the variant can comprise “a biologically active fragment thereof”, which contains the genus of “biologically active fragment”. The specification suggests that biologically active fragments include peptide fragments that retain at least 5% of the naturally occurring peptide activity (specification, p. 30, lines 5-9). The specification also suggests that a polypeptide fragment comprises an amino acid chain at least 5 to about 1700 amino acids long (specification, p. 30, lines 10-16). However, the specification only describes biological fragments that are 303 amino acids in length (i.e. SEQ ID NO:7 and SEQ ID NO:8). The specification does not provide any guidance as to what additional size fragments would meet the claimed function. Furthermore, short amino acid sequences of 5 amino acids may not even possess 5% biological activity, making it unclear whether such short fragments would be capable of the claimed function or not. Since the instant claim recites “a biologically active fragment”, the instant claim is broader than what the specification supports. 
	Additionally, the specification does not identify how a fragment would be determined to be biologically active. Although the specification identifies key residues that appear to be important for selectivity as in Example 1, the proteins that were tested were not fragments (specification, p. 60, Example 1). The specification does not suggest if and what fragments would be biologically active. The specification does not identify a minimum amino acid chain length or a range of chain lengths required for a fragment to have the desired function. The specification does not provide any guidance on which sections of the original I-OnuI HE sequence are required and what sections could be mutated while maintaining or preserving the claimed functionality. The specification does not provide any examples of fragments other than the 303-amino acid sequences identified in SEQ ID NO:7 and SEQ ID NO:8, so it is unclear what size fragments would maintain the claimed function. The genus of biologically active fragments as defined by the specification can have as little as 5% biological activity, and be as few as 5 amino acids in length, however, these fragments could be interpreted as biologically inactive.  
	Stoddard et al. teaches that to make an I-OnuI variant that targets a specific site, one skilled in the art would need to select a target site in a gene that has at least 40% homology to the wildtype or existing I-OnuI variant target site; mutate the coding sequence for I-OnuI; express the variants; and then screen the variants for binding activity to the target site (WO 2011/156430 A2, published on December 15, 2011) (description p. 8, line 24 – p. 9, line 18). Since it would be necessary to proceed through an extensive screening step to find an I-OnuI variant for each target site, it is apparent that there is not a predictable correlation between I-OnuI variant structure and target site binding function. It is not evident from the prior art that one skilled in the art could choose a nucleic acid sequence and determine what I-OnuI structure would target that nucleic acid without screening through thousands of I-OnuI variants. 
	The instant claims 43-60 recite a biologically active fragment thereof would be capable of cleaving a target site in the human T cell receptor alpha gene. As identified above, a single species of an I-OnuI HE fragment capable of producing the desired function is not sufficient for distinctly claiming subject matter regarded as the invention. For these reasons, instant claims 43-60 are rejected for failing to comply with the written description requirement. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 56 and 58 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 56 recites “the polypeptide of claim 50, wherein the polypeptide comprises an amino acid sequence that is at least 99% identical to the amino acid sequence set forth in SEQ ID NO:10 or SEQ ID NO:12”. Claim 50 is drawn to “the polypeptide of claim 43”. Claim 43 is drawn to a polypeptide having at least 99% sequence homology to SEQ ID NO:7 or SEQ ID NO:8. Both SEQ ID NO:7 and SEQ ID NO:8 are 303 amino acids long, thus having 99% identical sequence means that only 3 mismatches are tolerated.  However, SEQ ID NO:10 has 877 amino acids, and SEQ ID NO:12 has 909 amino acids. Therefore, having 99% identity to SEQ ID NO:10 permits 8 mismatches, and 99% identity to SEQ ID NO:12 permits 9 mismatches. Therefore, the genus containing sequences that meet the limitation of 99% homology to SEQ ID NO:10 or SEQ ID NO:12 could encompass embodiments (i.e. sequences) that do not meet the limitation of parent claim 43. Thus, claim 56 does not include all the limitations of the claims from which it depends and does not further narrow the scope of claims 43 or 50, and therefore is an improper further limiting claim. 
Claim 58 recites “a polynucleotide encoding the polypeptide of claim 43 or claim 50”. Claim 43 is drawn to “a polypeptide”. Claim 50 is drawn to “the polypeptide of claim 43”. Polynucleotides and polypeptides are distinct and mutually exclusive molecules. Polynucleotides are composed of nucleotides and not amino acids. Conversely, polypeptides are composed of amino acids and not nucleotides. Thus, claim 58 does not include all the limitations of the claim from which it depends and does not further narrow the scope of claims 43 or 50, and therefore is an improper further limiting claim. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 43-60 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0130569 to Jarjour et al. (published on May 12, 2016 with an effective filing date of May 28, 2014) in view of French et al. (“What is conservative substitution?”, Journal of Molecular Evolution, 1983, vol. 19, pp. 171-175).
	Regarding claim 43, Jarjour teaches compositions for inactivating the human TCR-alpha gene comprising engineered LAGLIDADG homing endonucleases (LHE), particularly derived from the I-OnuI subfamily of homing endonucleases (abstract). Jarjour teaches an I-OnuI variant comprising the amino acid sequence set forth in prior art SEQ ID NO:10 (description,  p.6, paragraph 0050), which has 98.4% homology to instant SEQ ID NO:7 (i.e. a biologically active fragment thereof). Jarjour teaches a target sequence in the human TRAC gene (i.e. a target site), identified as prior art SEQ ID NO:3 (description, p. 6, paragraph 0054). Jarjour further teaches that a rare-cutting endonuclease comprising an I-OnuI homologue variant (i.e. a polypeptide comprising an I-OnuI homing endonuclease variant) recognizes a target nucleic acid sequence comprising nucleic acid sequence SEQ ID NO:3 chimeric endonuclease (i.e. a target site) (description, p. 6, paragraph 0055). 
	Jarjour’s SEQ ID NO: 10 has four mismatches with instant SEQ ID NO: 7, which results in 98.4% sequence identity with SEQ ID NO: 7. Accordingly, Jarjour does not teach at least 99% identical to amino acid sequence set forth in instant SEQ ID NO:7 because it has more than three mismatches with SEQ ID NO: 7. However, the prior art SEQ ID NO:10 taught by Jarjour differs from instant SEQ ID NO:7 by a substitution of Alanine to Serine at position 201.
	However, French et al. teaches that protein sequence changes that conserve certain physical and chemical properties of residues are conserved are considered “conservative substitution” (p. 171, introduction, top of column 2). French further teaches that many evolutionary changes in proteins are conservative (abstract). French teaches that both Alanine and Serine are hydrophilic amino acids (p. 172, first column). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have tried to modify the sequence of SEQ ID NO:10 as taught by Jarjour using conservative amino acid substitution as taught by French. The sequence length of SEQ ID NO:7 is a finite length of 303 amino acids. One of ordinary skill would have an expectation of success that using routine experimentation to alter the amino acid sequence through conservative substitutions of amino acids as taught by French would predictably result in polypeptides known to have similar properties, because French teaches that conservative amino acid substitutions naturally occur and are well tolerated for amino acids having similar properties. It would have been obvious to substitute Alanine for Serine because French teaches that both Alanine and Serine are hydrophilic amino acids (p. 172, first column) and therefore would be expected to have similar properties. Performing this substitution would result in a sequence with 99% homology to the sequence identified in instant SEQ ID NO:7. One of ordinary skill would have an expectation of success because making conservative substitutions of amino acids of a polypeptide is a known technique in the art, and it would be obvious to make selective conservative substitutions one at a time to arrive at the predictable result of obtaining a peptide having 99% homology with the sequence identified in instant SEQ ID NO:7.  
	Regarding claim 44, Jarjour teaches an I-OnuI homing endonuclease variant comprising the sequence identified as prior art SEQ ID NO:10 (i.e. SEQ ID NO:7 of the instant application) (description, p.6, paragraph 0050). The alignment of prior art SEQ ID NO:10 with the wild type I-OnuI HE sequence identified in instant SEQ ID NO:2 begins at position 5. Therefore, Jarjour teaches an I-OnuI variant inherently lacking the first 4 N-terminal amino acids as compared to the wild type I-OnuI HE. 
	Regarding claim 45, the embodiment where the I-OnuI variant lacks the first 4 N-terminal amino acids compared to the corresponding wild type I-OnuI HE is discussed above. 
	Regarding claim 46, Jarjour does not explicitly teach a polypeptide lacking 1, 2, 3, 4, or 5 C-terminus amino acids. However, Jarjour teaches that fusion proteins can be formed by fusing a catalytic domain to either the N-terminus or C-terminus of the rare-cutting endonuclease (description, p. 7, paragraph 0063). Jarjour further teaches a fusion protein that lacks the first 4 N-terminal amino acids compared to the wild-type I-OnuI HE, which is interpreted to indicate that the loss of the 4 terminal amino acids was tied to the fusion process. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have created a polypeptide lacking 4 C-terminus amino acids by fusing a binding domain to the C-terminus end of the endonuclease, because Jarjour teaches that fusion can occur at either the N-terminus or C-terminus end. It would be reasonable to expect that fusing a domain to the C-terminal end of a polypeptide would similarly result in the loss of C-terminus amino acids, and Jarjour teaches that domains can be fused to either the N-terminus or C-terminus. One would have a reasonable expectation that in fusing the domain to the C-terminus end, the resulting fusion protein would lack 4 C-terminus amino acids as compared to the wild type I-OnuI sequence because Jarjour teaches that fusing a domain to the N-terminus end resulted in the loss of 4 amino acid residues. One would expect that fusing a domain to the C-terminus end would predictably result in the loss of 4 amino acid residues to obtain a polypeptide lacking 4 C-terminal amino acids as compared to the wild type I-OnuI sequence. 
	Regarding claim 47, Jarjour does not explicitly teach a biologically active fragment lacking 2 C-terminus amino acids compared to wild type I-OnuI HE. However, as discussed above, Jarjour teaches that fusion proteins can be created by fusing at either the N-terminus or C-terminus end. In lacking 4 C-terminus amino acids, one would necessarily be lacking 2 C-terminus amino acids. The embodiment where a biologically active fragment lacks 4 C-terminus amino acids is discussed above. 
	 Regarding claim 48, the limitation “biologically active fragment thereof” is being interpreted to mean that complete sequence homology to SEQ ID NO:7 or SEQ ID NO:8 is not required. As discussed above, Jarjour teaches an I-OnuI HE variant identified by the sequence in SEQ ID NO:10, which has 98.4% homology to instant SEQ ID NO:7 (i.e. comprising a biologically active fragment). Within the sequence of prior art SEQ ID NO:10 are fragments that are 100% homologous with instant SEQ ID NO:7.  
	Regarding claim 49, Jarjour teaches a target sequence in the human TRAC gene, identified as SEQ ID NO:3 (description, p. 6, paragraph 0054). Jarjour further teaches that a rare-cutting endonuclease comprising an I-OnuI homologue variant recognizes a target nucleic acid sequence comprising nucleic acid sequence SEQ ID NO:3 chimeric endonuclease (description, p. 6, paragraph 0055). Jarjour’s SEQ ID NO:3 is 100% identical to instant SEQ ID NO:17, and Jarjour teaches that this is the target binding sequence. Jarjour further teaches that the complex comprising TAL domain binds the sequences claimed as SEQ ID NO:18, SEQ ID NO:19, and SEQ ID NO:20. See Jarjour, Figure 13. 
	Regarding claim 50, Jarjour teaches that the TRAC-targeting LHE was improved by fusion with TALE Domains, enabling more efficient TRAC gene disruption (description, p. 15, Example 5). 
	Regarding claim 51, Jarjour further teaches that the number of TALE DNA binding domain comprises between 5.5 and 30.5 TALE repeat sequences (description, p. 7, paragraph 0060), which encompasses the preferred embodiment of 11.5 repeat units in the instant claim. Jarjour teaches that the TAL domain binds a specific sequence as shown in Figure 13. The sequence identified as SEQ ID NO:19 is the identical to the sequence that binds the TAL domain as taught by Jarjour in Figure 13. 
	Regarding claim 52, Jarjour further teaches that the number of TALE DNA binding domain comprises between 5.5 and 30.5 TALE repeat sequences, and more preferably 10.5 TALE repeat sequences (description, p. 7, paragraph 0060), which encompasses the preferred embodiment of 10.5 repeat units in the instant claim. 
	Regarding claim 53, the embodiment where the polypeptide binds the polynucleotide sequence set forth in SEQ ID NO:20 is discussed above. 
	Regarding claim 54, Jarjour teaches that the protein domain fused to the I-OnuI variant may have catalytical activity (description, p. 7, paragraph 0062). Jarjour teaches that the catalytic domain is a DNA end-processing enzyme including 5-3’ exonucleases and 3-5’exonucleases (description, p. 7, paragraph 0063). Jarjour further teaches that the catalytic domain is TREX2 or a functional variant thereof (description, p. 7, paragraph 0063). Jarjour teaches that the catalytic domain is fused to said rare-cutting endonuclease (i.e. I-OnuI HE variant) by a peptide linker (description, p. 7, paragraph 0063). 
	Regarding claim 55, the embodiment where the 3’-5’ exonuclease is Trex2 is discussed above. 
	Regarding claim 56, Jarjour teaches a chimeric endonuclease comprising the amino acid sequence set forth in SEQ ID NO:14 (description, p. 16, paragraph 0134), which has 99.3% homology (i.e. at least 99% identical) to instant SEQ ID NO:10. 
	Regarding claim 57, the limitation “biologically active fragment thereof” is being interpreted to mean that complete sequence homology to SEQ ID NO:10 or SEQ ID NO:12 is not required. Based on that interpretation, the sequence identified as SEQ ID NO:14 comprises a biologically active fragment of the instant sequence identified as SEQ ID NO:10.  
	Regarding claim 58, Jarjour teaches the use of a lentivirus production plasmid (i.e. vector) from which lentivirus preparations containing the sequences identified in SEQ ID NO:12 and SEQ ID NO:13 (i.e. polynucleotide) were generated and used as vectors for the transduction of cell lines and primary cells. Jarjour further teaches a vector encoding the MegaTAL construct for the expression of a TCRA-targeting LHE (description, p.4, paragraph 0027, and Figure 9). Prior art nucleotide SEQ ID NO:12 has 98% sequence homology to instant nucleotide SEQ ID NO:27. 
	Regarding claim 59, the embodiment of a vector comprising a polynucleotide is discussed above.  
	Regarding claim 60, Jarjour teaches human embryonic kidney 293T (HEK 293T) cells that were constructed to contain the TCRA_S02 DNA sequence (i.e. a cell comprising the polynucleotide) (description, p. 3, paragraph 0022). Jarjour further teaches that the cell line was transfected with synthetically generated in vitro transcribed mRNA encoding the TCRA_S02 targeting LHEs, with or without mRNA encoding for Trex2 exonuclease (description, p. 3, paragraph 0022). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 43-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,000,746 in view of French et al. (“What is conservative substitution?”, Journal of Molecular Evolution, 1983, vol. 19, pp. 171-175) and Takeuchi et al. (“Tapping natural reservoirs of homing endonucleases for targeted gene modification”, PNAS, 2011, vol. 108, no. 32, pp. 13077-13082). 
Regarding claim 43, although the claims at issue are not identical, they are not patentably distinct from each other because the patent is drawn to a polypeptide comprising an I-OnuI variant having at least 70% sequence identity with the amino acid sequence of SEQ ID NO:6 that cleaves a target nucleic acid sequence within the T cell receptor alpha constant gene, and wherein the I-OnuI variant is fused to a TALE DNA binding domain. The polypeptide further comprises an additional protein domain that has catalytic activity, wherein the catalytic domain is the 5’-3’ exonuclease Trex2. The modifications to SEQ ID NO:10 as taught by French are discussed above. It would have been obvious to make the conservative substitutions to SEQ ID NO:10 as taught by French as discussed above. 
Regarding claims 44-57, these limitations are either taught by the patented claims (see patented claims) or are rendered obvious for the same reasons as discussed above. 

Regarding claims 58-60, the patented claims do not teach a poly nucleotide encoding a polypeptide, a vector comprising the polynucleotide, or a cell comprising the polynucleotide. 
However, Takeuchi similarly teaches the I-OnuI homing endonuclease that these proteins are useful for targeted genome editing (abstract). Takeuchi further teaches the creation of homing endonuclease genes (i.e. a polynucleotide encoding the polypeptide) (p. 13080, Figure 3). Takeuchi teaches the transfection of HEK 293T cells with an expression plasmid encoding the I-OnuI variant and sorted the cell population expressing the endonuclease (p. 13080, first column, and Figure 5A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Takeuchi discussed above with the teachings of French and patent 10,000,746 for the advantage of doing targeted genome editing.  
	 

	 
Conclusion
	No claims are allowed. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571) 272-6464. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEEPA MISHRA/Examiner, Art Unit 1657                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636